PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/940,563
Filing Date: 29 Mar 2018
Appellant(s): Shameli et al.



__________________
Kevin C. Oschman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 13, 2021 (based on Non-Final Rejection mailed March 22, 2021). 
ATTACHMENTS
IDS filed July 7, 2021 has been considered and is attached. 
IDS filed April 29, 2021 has been considered and is attached. 

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwin et al (US PGPUB: 2013/0303886) in view of Segner et al (US Patent No.: 6,662,034).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwin et al (US PGPUB: 2013/0303886) in view of Segner et al (US Patent No.: 6,662,034), further in view of Strommer et al (US Patent No.: 6,233,476). 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwin et al (US PGPUB: 2013/0303886) in view of Segner et al (US Patent No.: 6,662,034), further in view of Arenson et al (US Patent No.: 6,304,769). 

(2) Response to Argument
Claims 1-9 and 13-17 are properly rejected under 35 U.S.C. § 103 as patentable over Ludwin in view of Segner. 
Brief, p. 10). The Examiner respectfully disagrees. The Appellant states that Ludwin does not allow for any configuration where the magnetic structure could be held by the flexible distal portion of the catheter, pointing to magnetic structure 45 as the claimed conducting element (Brief, p. 10). Appellant further argues that since the intended purpose of magnetic structure 45 is to estimate the position of the probe relative to the distal end of sheath, the magnetic structure is required to be affixed to the sheath and as such, the modification renders the instrument inoperable by reducing the operability of the probe and rendering the magnetic structure 45 useless (Brief, p. 11). Examiner notes magnetic structure 45 was not relied on in the Non-Final rejection dated March 22, 2021 to teach the claimed conducting element. Instead, the rejection explicitly lays out that Ludwin does not teach the conducting element (note Appellant quotes this exact language on p. 9 of the Brief in footnote 10) and points to the secondary reference, Segner to disclose the claimed conducting element. As such, no modification was made to conducting element 45 of Ludwin and instead the catheter of Ludwin was modified to include the conducting element of Segner. Examiner points to Fig. 8-9 of Segner which discloses a conducting element 264 located on the distal end of the catheter that changes position with the distal end of the catheter as it is flexed (see Fig. 9). As such, the combination of Ludwin and Segner disclose the claimed conducting element held by a flexible distal end of the catheter. 
Appellant further argues Segner does not disclose the claimed at least one transmitting coil disposed proximally to the conducting element within the catheter and points to Segner stating the transmitting coil is “preferably” located outside of the patient (Brief, p. 11). First, the examiner notes that even if the preference of the transmitting coil in Segner is to be outside of 
    PNG
    media_image2.png
    417
    746
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    380
    596
    media_image3.png
    Greyscale
[AltContent: textbox (Ludwin, Fig. 3)][AltContent: textbox (Segner, Fig. 9)]upon conducting element is located in the distal tip of the catheter. As such, the modification 
Examines notes Appellant has not included any additional arguments for dependent claims 2-9 and 13-17 other than for the same reasons as claim 1 (Brief, p. 12). As such, the rejections of claims 2-9 and 13-17 are tenable for at least the reasons articulated above with regards to claim 1. 
Claim 10 is properly rejected under 35 U.S.C. § 103 as patentable over Ludwin in view of Segner, further in view of Strommer.
Appellant states the rejection of claim 10 must be reversed for the same reasons as claim 1 due to its dependency on claim 1 (Brief, p. 12-13). As such, the rejection of claim 10 is tenable for at least the reasons outlined above with regards to claim 1. 

Claims 11 and 12 are properly rejected under 35 U.S.C. § 103 as patentable over Ludwin in view of Segner, further in view of Arenson.
Appellant states the rejections of claims 11 and 12 must be reversed for the same reasons as claim 1 due to its dependency on claim 1 (Brief, p. 13-14). As such, the rejection of claims 11-12 are tenable for at least the reasons outlined above with regards to claim 1. 

Claims 18-20 are properly rejected under 35 U.S.C. § 103 as patentable over Ludwin in view of Segner
Examiner notes Appellant provided similar arguments for independent 18 as claim 1. As such, a similar argument as claim 1 is reiterated below.  
Regarding independent claim 18, Appellant argues Ludwin teaches away from including the conducting element of Segner and that such a modification would be improper and inoperable (Brief, p. 10). The Examiner respectfully disagrees. The Appellant states that Ludwin does not allow for any configuration where the magnetic structure could be held by the flexible distal portion of the catheter, pointing to magnetic structure 45 as the claimed conducting element (Brief, p. 14). Appellant further argues that since the intended purpose of magnetic structure 45 is to estimate the position of the probe relative to the distal end of sheath, the magnetic structure is required to be affixed to the sheath and as such, the modification renders the instrument inoperable by reducing the operability of the probe and rendering the magnetic structure 45 useless (Brief, p. 14). Examiner notes magnetic structure 45 was not relied on in the Non-Final rejection dated March 22, 2021 to teach the claimed conducting element. Instead, the rejection explicitly lays out that Ludwin does not teach the conducting element (note Appellant quotes this exact language on p. 15 of the Brief in footnote 18) and points to the secondary reference, Segner to disclose the claimed conducting element. As such, no modification was made to conducting element 45 of Ludwin and instead the catheter of Ludwin was modified to include the conducting element of Segner. Examiner points to Fig. 8-9 of Segner which discloses a conducting element 264 located on the distal end of the catheter that changes position with the distal end of the catheter as it is flexed (see Fig. 9). As such, the combination of Ludwin and Segner disclose the claimed conducting element held by a flexible distal end of the catheter. 
Appellant further argues Segner does not disclose the claimed at least one transmitting coil disposed proximally to the conducting element within the catheter and points to Segner stating Brief, p. 16). First, the examiner notes that even if the preference of the transmitting coil in Segner is to be outside of the catheter, this language does not preclude or teach away from including the transmitting coil within the catheter. Even further, as outlined in the Non-Final rejection, the Examiner relies on Ludwin to disclose the transmitting coil. Ludwin explicitly discloses the transmitting coil as disposed within the catheter. Examiner notes that Segner was relied on to disclose the limitations drawn to the conducting element. As such, the combination of Ludwin and Segner reasonably disclose the transmitting coil disposed within the catheter proximally to the conducting element. For clarity, the below annotated images describe how such a modification results in the transmitting coil of Ludwin is disposed proximally of the conducting element. As seen below in 
    PNG
    media_image2.png
    417
    746
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    380
    596
    media_image3.png
    Greyscale
[AltContent: textbox (Ludwin, Fig. 3)][AltContent: textbox (Segner, Fig. 9)]annotated Ludwin Fig. 3, the transmitting coil 64 (relied on in the rejection) is located 
Examines notes Appellant has not included any additional arguments for dependent claims 19-20 other then for the same reasons as claim 1 (Brief, p. 16-17). As such, the rejections of claims 19-20 are tenable for at least the reasons articulated above with regards to claim 1. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAV/Examiner, Art Unit 3794    

                                                                                                                                                                                                    Conferees:
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
/Melanie Weinhardt/
RQAS, OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.